Exhibit 10.01

 

APPENDIX B

 

ENTERCOM EQUITY COMPENSATION PLAN

(As Amended through March 24, 2006)

 

The purpose of the Entercom Equity Compensation Plan (the “Plan”) is to provide
(i) designated employees of Entercom Communications Corp. (the “Company”) and
its subsidiaries, (ii) certain consultants and advisors who perform services for
the Company or its subsidiaries and (iii) non-employee members of the Board of
Directors of the Company (the “Board”) with the opportunity to receive grants of
incentive stock options, nonqualified stock options, stock appreciation rights
or restricted stock. The Company believes that the Plan will enhance the
incentive for participants to contribute materially to the growth of the
Company, thereby benefiting the Company and the Company’s shareholders, and will
align the economic interests of the participants with those of the shareholders.

 


1.             ADMINISTRATION.


 


(A)           COMMITTEE. THE PLAN SHALL BE ADMINISTERED AND INTERPRETED BY A
COMMITTEE APPOINTED BY THE BOARD (THE “COMMITTEE”). THE COMMITTEE SHALL CONSIST
OF TWO OR MORE PERSONS WHO MAY BE “OUTSIDE DIRECTORS” AS DEFINED UNDER
SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND
RELATED TREASURY REGULATIONS AND “NON-EMPLOYEE DIRECTORS” AS DEFINED UNDER
RULE 16B-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”). HOWEVER, THE BOARD MAY RETAIN THE RIGHT TO RATIFY, APPROVE OR AMEND ANY
GRANTS AS IT DEEMS APPROPRIATE. IF THE BOARD REQUIRES RATIFICATION OR APPROVAL
OF A GRANT AND THE GRANT IS NOT RATIFIED OR APPROVED BY THE BOARD, SUCH GRANT
SHALL NOT BE EFFECTIVE. BEFORE AN INITIAL PUBLIC OFFERING OF THE COMPANY’S STOCK
AS DESCRIBED IN SECTION 20(B) (A “PUBLIC OFFERING”), THE PLAN MAY BE
ADMINISTERED BY THE BOARD. IF THE BOARD ADMINISTERS THE PLAN DURING A PERIOD
PRIOR TO A PUBLIC OFFERING, REFERENCES IN THE PLAN TO THE “COMMITTEE” SHALL BE
DEEMED TO REFER TO THE BOARD DURING BUT ONLY FOR SUCH PERIOD.


 


(B)           COMMITTEE AUTHORITY. SUBJECT TO RATIFICATION OR APPROVAL BY THE
BOARD IF THE BOARD RETAINS SUCH RIGHT PURSUANT TO SUBSECTION (A) ABOVE, THE
COMMITTEE SHALL HAVE THE SOLE AUTHORITY TO (I) DETERMINE THE INDIVIDUALS TO WHOM
GRANTS SHALL BE MADE UNDER THE PLAN, (II) DETERMINE THE TYPE, SIZE AND TERMS OF
THE GRANTS TO BE MADE TO EACH SUCH INDIVIDUAL, (III) DETERMINE THE TIME WHEN
GRANTS WILL BE MADE AND THE COMMENCEMENT AND DURATION OF ANY APPLICABLE EXERCISE
OR RESTRICTION PERIOD, INCLUDING THE CRITERIA FOR EXERCISABILITY AND THE
ACCELERATION OF EXERCISABILITY AND (IV) DEAL WITH ANY OTHER MATTERS ARISING
UNDER THE PLAN.


 


(C)           COMMITTEE DETERMINATIONS. SUBJECT TO RATIFICATION, APPROVAL OR
AMENDMENT BY THE BOARD IF THE BOARD RETAINS SUCH RIGHT PURSUANT TO
SUBSECTION (A) ABOVE, THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY TO
ADMINISTER AND INTERPRET THE PLAN, TO MAKE FACTUAL DETERMINATIONS AND TO ADOPT
OR AMEND SUCH RULES, REGULATIONS, AGREEMENTS AND INSTRUMENTS FOR IMPLEMENTING
THE PLAN AND FOR THE CONDUCT OF ITS BUSINESS AS IT DEEMS NECESSARY OR ADVISABLE,
IN ITS SOLE DISCRETION. SUBJECT TO RATIFICATION, APPROVAL OR AMENDMENT BY THE
BOARD IF THE BOARD RETAINS SUCH RIGHT PURSUANT TO SUBSECTION (A) ABOVE, THE
COMMITTEE’S INTERPRETATIONS OF THE PLAN AND ALL DETERMINATIONS MADE BY THE
COMMITTEE PURSUANT TO THE POWERS VESTED IN IT HEREUNDER SHALL BE CONCLUSIVE AND
BINDING ON ALL PERSONS HAVING ANY INTEREST IN THE PLAN OR IN ANY AWARDS GRANTED
HEREUNDER. ALL POWERS OF THE COMMITTEE SHALL BE EXECUTED IN ITS SOLE DISCRETION,
IN THE BEST INTEREST OF THE COMPANY, NOT AS A FIDUCIARY, AND IN KEEPING WITH THE
OBJECTIVES OF THE PLAN AND NEED NOT BE UNIFORM AS TO SIMILARLY SITUATED
INDIVIDUALS.


 


(D)           DELEGATION OF AUTHORITY. NOTWITHSTANDING THE FOREGOING, THE
COMMITTEE MAY DELEGATE TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY THE
AUTHORITY TO MAKE GRANTS UNDER THE PLAN TO EMPLOYEES AND KEY ADVISORS (AS
DEFINED HEREIN) OF THE COMPANY AND ITS SUBSIDIARIES WHO ARE NOT SUBJECT TO THE
RESTRICTIONS OF SECTION 16(B) OF THE EXCHANGE ACT AND WHO ARE NOT EXPECTED TO BE
SUBJECT TO THE LIMITATIONS OF SECTION 162(M) OF THE CODE. THE GRANT OF AUTHORITY
UNDER THIS SUBSECTION 1(D) SHALL BE SUBJECT TO SUCH CONDITIONS AND LIMITATIONS
AS MAY BE DETERMINED BY THE COMMITTEE, SUBJECT TO RATIFICATION AND APPROVAL BY
THE BOARD IF THE BOARD RETAINS SUCH RIGHT PURSUANT TO SUBSECTION (A) ABOVE. IF
THE CHIEF EXECUTIVE OFFICER MAKES GRANTS PURSUANT TO THE DELEGATED AUTHORITY
UNDER THIS SUBSECTION (D), REFERENCES IN THE PLAN TO THE “COMMITTEE,” AS THEY
RELATE TO MAKING SUCH GRANTS (BUT NOT TO THE SUBSEQUENT ADMINISTRATION OF SUCH
GRANTS), SHALL BE DEEMED TO REFER TO THE CHIEF EXECUTIVE OFFICER.

 

1

--------------------------------------------------------------------------------


 


2.             SHARES SUBJECT TO THE PLAN AND TYPES OF GRANTS


 

Before a Public Offering, awards may be made under the Plan with respect to
shares of non-voting common stock of the Company, and after a Public Offering,
awards may be made with respect to shares of Class A common stock of the
Company. The term “Company Stock” means, before a Public Offering, non-voting
common stock of the Company and, after a Public Offering, Class A common stock
of the Company. Awards under the Plan may consist of grants of (a) incentive
stock options as described in Section 5 (“Incentive Stock Options”),
(b) nonqualified stock options as described in Section 5 (“Nonqualified Stock
Options”) (Incentive Stock Options and Nonqualified Stock Options are
collectively referred to as “Options”), (c) restricted stock as described in
Section 6 (“Restricted Stock”) and (d) stock appreciation rights as described in
Section 7 (“SARs”) (all such awards being hereinafter collectively referred to
as “Grants”). All Grants shall be subject to the terms and conditions set forth
herein and to such other terms and conditions consistent with this Plan as the
Committee deems appropriate and as are specified in writing by the Committee to
the individual in a grant instrument or an amendment to the grant instrument
made in conformance with the Plan (the “Grant Instrument”). The Committee shall
approve the form and provisions of each Grant Instrument. Grants under a
particular Section of the Plan need not be uniform as among the Grantees (as
defined below) or among any class or grouping of Grantees.

 


3.             LIMITATIONS ON THE NUMBER OF SHARES SUBJECT TO THE PLAN


 

(a)           Limitations. The aggregate number of shares of Company Stock that
may be issued or transferred pursuant to Grants under the Plan shall be
8,500,000(1) subject to adjustment as described in subsection (b) below. In
addition to the foregoing, subject to adjustment as described in subsection (b)
below, commencing on January 1, 2006 and each anniversary thereafter during the
term of the Plan, the number of shares of Company Stock that may be issued or
transferred pursuant to Grants under the Plan shall be increased by (i)
1,500,000 shares of Company Stock or (ii) a lesser amount determined by the
Board. As a further limitation, subject to adjustment as described in subsection
(b) below, the aggregate number of shares of Company Stock that may be subject
to Grants of Incentive Stock Options shall not exceed 1,850,000 shares, and the
aggregate number of shares of Company Stock that may be subject to Restricted
Stock Grants shall not exceed 2,000,000. Subject to adjustment as described in
subsection (b) below, the aggregate number of shares of Company Stock that may
be subject to Grants made under the Plan to any individual during any calendar
year shall not exceed 925,000 shares. The shares may be authorized but unissued
shares of Company Stock or reacquired shares of Common Stock, including shares
purchased by the Company on the open market for purposes of the Plan. If and to
the extent Options or SARs granted under the Plan terminate, expire or are
canceled, forfeited, exchanged or surrendered without having been exercised, or
if any shares of Restricted Stock are forfeited, the shares subject to such
Grants shall again be available for purposes of the Plan.


 


(B)           ADJUSTMENTS. IF THERE IS ANY CHANGE IN THE NUMBER OR KIND OF
SHARES OF COMPANY STOCK OUTSTANDING (I) BY REASON OF A STOCK DIVIDEND, SPINOFF,
RECAPITALIZATION, STOCK SPLIT, OR COMBINATION OR EXCHANGE OF SHARES, (II) BY
REASON OF A MERGER, REORGANIZATION OR CONSOLIDATION IN WHICH THE COMPANY IS THE
SURVIVING CORPORATION, (III) BY REASON OF A RECLASSIFICATION OR CHANGE IN PAR
VALUE, OR (IV) BY REASON OF ANY OTHER EXTRAORDINARY OR UNUSUAL EVENT AFFECTING
THE OUTSTANDING COMPANY STOCK WITHOUT THE COMPANY’S RECEIPT OF CONSIDERATION, OR
IF THE VALUE OF OUTSTANDING SHARES OF COMPANY STOCK IS SUBSTANTIALLY REDUCED AS
A RESULT OF A SPINOFF OR THE COMPANY’S PAYMENT OF AN EXTRAORDINARY DIVIDEND OR
DISTRIBUTION, THE MAXIMUM NUMBER OF SHARES OF COMPANY STOCK AVAILABLE FOR
GRANTS, THE MAXIMUM NUMBER OF SHARES OF COMPANY STOCK THAT ANY INDIVIDUAL
PARTICIPATING IN THE PLAN MAY BE GRANTED IN ANY YEAR, THE NUMBER OF SHARES
COVERED BY OUTSTANDING GRANTS, THE KIND OF SHARES ISSUED UNDER THE PLAN, AND THE
PRICE PER SHARE OF SUCH GRANTS MAY BE APPROPRIATELY ADJUSTED BY THE COMMITTEE TO
REFLECT ANY INCREASE OR DECREASE IN THE NUMBER OF, OR CHANGE IN THE KIND OR
VALUE OF, ISSUED SHARES OF COMPANY STOCK TO PRECLUDE, TO THE EXTENT PRACTICABLE,
THE ENLARGEMENT OR DILUTION OF RIGHTS AND BENEFITS UNDER SUCH GRANTS; PROVIDED,
HOWEVER, THAT ANY FRACTIONAL SHARES RESULTING FROM SUCH ADJUSTMENT SHALL BE
ELIMINATED. ANY ADJUSTMENTS DETERMINED BY THE COMMITTEE SHALL BE FINAL, BINDING
AND CONCLUSIVE.


 

--------------------------------------------------------------------------------

(1)   Increased by 1,135,011 shares, from 7,364,989 to 8,500,000 by approval of
the Board on February 22, 2005, subject to shareholder approval of such increase
being obtained on or before February 22, 2006.

 

2

--------------------------------------------------------------------------------


 


(C)           PROVISIONS APPLICABLE TO SECTION 162(M) PARTICIPANTS


 


(I)            THE COMMITTEE, IN ITS DISCRETION, MAY DETERMINE WHETHER A GRANT
IS TO QUALIFY AS PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN
SECTION 162(M)(4)(C) OF THE CODE.


 


(II)           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE
COMMITTEE (PROVIDED IT IS COMPRISED SOLELY OF TWO OR MORE “OUTSIDE DIRECTORS” AS
DEFINED UNDER SECTION 162(M) OF THE CODE) MAY AWARD ANY GRANT TO A
SECTION 162(M) PARTICIPANT, INCLUDING RESTRICTED STOCK THE RESTRICTIONS WITH
RESPECT TO WHICH LAPSE UPON THE ATTAINMENT OF PERFORMANCE GOALS WHICH ARE
RELATED TO ONE OR MORE OF THE PERFORMANCE CRITERIA.


 


(III)          TO THE EXTENT NECESSARY TO COMPLY WITH THE PERFORMANCE-BASED
COMPENSATION REQUIREMENTS OF SECTION 162(M)(4)(C) OF THE CODE, WITH RESPECT TO
ANY RESTRICTED STOCK GRANTED UNDER THE PLAN TO ONE OR MORE SECTION 162(M)
PARTICIPANTS, NO LATER THAN NINETY (90) DAYS FOLLOWING THE COMMENCEMENT OF ANY
FISCAL YEAR IN QUESTION OR ANY OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF
SERVICE (OR SUCH OTHER TIME AS MAY BE REQUIRED OR PERMITTED BY SECTION 162(M) OF
THE CODE), THE COMMITTEE SHALL, IN WRITING, (I) DESIGNATE ONE OR MORE
SECTION 162(M) PARTICIPANTS, (II) SELECT THE PERFORMANCE CRITERIA APPLICABLE TO
THE FISCAL YEAR OR OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE,
(III) ESTABLISH THE VARIOUS PERFORMANCE TARGETS, IN TERMS OF AN OBJECTIVE
FORMULA OR STANDARD, AND AMOUNTS OF SUCH RESTRICTED STOCK WHICH MAY BE EARNED
FOR SUCH FISCAL YEAR OR OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE, AND
(IV) SPECIFY THE RELATIONSHIP BETWEEN PERFORMANCE CRITERIA AND THE PERFORMANCE
TARGETS AND THE AMOUNTS OF RESTRICTED STOCK TO BE EARNED BY EACH SECTION 162(M)
PARTICIPANT FOR SUCH FISCAL YEAR OR OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF
SERVICE. FOLLOWING THE COMPLETION OF EACH FISCAL YEAR OR OTHER DESIGNATED FISCAL
PERIOD OR PERIOD OF SERVICE, THE COMMITTEE SHALL CERTIFY IN WRITING WHETHER THE
APPLICABLE PERFORMANCE TARGETS HAVE BEEN ACHIEVED FOR SUCH FISCAL YEAR OR OTHER
DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE. IN DETERMINING THE AMOUNT EARNED
BY A SECTION 162(M) PARTICIPANT, THE COMMITTEE SHALL HAVE THE RIGHT TO REDUCE
(BUT NOT TO INCREASE) THE AMOUNT PAYABLE AT A GIVEN LEVEL OF PERFORMANCE TO TAKE
INTO ACCOUNT ADDITIONAL FACTORS THAT THE COMMITTEE MAY DEEM RELEVANT TO THE
ASSESSMENT OF INDIVIDUAL OR CORPORATE PERFORMANCE FOR THE FISCAL YEAR OR OTHER
DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE.


 


(IV)          FURTHERMORE, NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, ANY
GRANT AWARDED TO A SECTION 162(M) PARTICIPANT AND THAT IS INTENDED TO QUALIFY AS
PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE
SHALL BE SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN SECTION 162(M) OF
THE CODE (INCLUDING ANY AMENDMENT TO SECTION 162(M) OF THE CODE) OR ANY
REGULATIONS OR RULINGS ISSUED THEREUNDER THAT ARE REQUIREMENTS FOR QUALIFICATION
AS PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE
CODE, AND THE PLAN SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO
SUCH REQUIREMENTS.


 


(V)           FOR PURPOSES OF THE PLAN,

 

(A)          “PERFORMANCE CRITERIA” SHALL MEAN THE FOLLOWING BUSINESS CRITERIA
WITH RESPECT TO THE COMPANY, ANY SUBSIDIARY OR ANY DIVISION OR OPERATING UNIT:
(A) NET INCOME, (B) PRE-TAX INCOME, (C) OPERATING INCOME, (D) CASH FLOW,
(E) EARNINGS PER SHARE, (F) RETURN ON EQUITY, (G) RETURN ON INVESTED CAPITAL OR
ASSETS, (H) COST REDUCTIONS OR SAVINGS, (I) FUNDS FROM OPERATIONS, (J)
APPRECIATION IN THE FAIR MARKET VALUE OF COMPANY STOCK, AND (K) EARNINGS BEFORE
ANY ONE OR MORE OF THE FOLLOWING ITEMS: INTEREST, TAXES, DEPRECIATION OR
AMORTIZATION; EACH AS DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES OR SUBJECT TO SUCH ADJUSTMENTS AS MAY BE SPECIFIED BY THE
COMMITTEE.

 

(B)           “SECTION 162(M) PARTICIPANT” SHALL MEAN ANY KEY EMPLOYEE
DESIGNATED BY THE COMMITTEE AS A KEY EMPLOYEE WHOSE COMPENSATION FOR THE FISCAL
YEAR IN WHICH THE KEY EMPLOYEE IS SO DESIGNATED OR A FUTURE FISCAL YEAR MAY BE
SUBJECT TO THE LIMIT ON DEDUCTIBLE COMPENSATION IMPOSED BY SECTION 162(M) OF THE
CODE.


 


4.             ELIGIBILITY FOR PARTICIPATION


 


(A)           ELIGIBLE PERSONS. ALL EMPLOYEES OF THE COMPANY AND ITS
SUBSIDIARIES (“EMPLOYEES”), INCLUDING EMPLOYEES WHO ARE OFFICERS OR MEMBERS OF
THE BOARD, AND MEMBERS OF THE BOARD WHO ARE NOT EMPLOYEES


 

3

--------------------------------------------------------------------------------


 


(“NON-EMPLOYEE DIRECTORS”) SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN.
CONSULTANTS AND ADVISORS WHO PERFORM SERVICES FOR THE COMPANY OR ANY OF ITS
SUBSIDIARIES (“KEY ADVISORS”) SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN IF
THE KEY ADVISORS ARE NATURAL PERSONS RENDERING BONA FIDE SERVICES AND SUCH
SERVICES ARE NOT IN CONNECTION WITH THE OFFER OR SALE OF SECURITIES IN A
CAPITAL-RAISING TRANSACTION.


 


(B)           SELECTION OF GRANTEES. THE COMMITTEE SHALL SELECT THE EMPLOYEES,
NON-EMPLOYEE DIRECTORS AND KEY ADVISORS TO RECEIVE GRANTS AND SHALL DETERMINE
THE NUMBER OF SHARES OF COMPANY STOCK SUBJECT TO A PARTICULAR GRANT IN SUCH
MANNER AS THE COMMITTEE DETERMINES. EMPLOYEES, KEY ADVISORS AND NON-EMPLOYEE
DIRECTORS WHO RECEIVE GRANTS UNDER THIS PLAN SHALL HEREINAFTER BE REFERRED TO AS
“GRANTEES.”


 


5.             GRANTING OF OPTIONS


 


(A)           NUMBER OF SHARES. THE COMMITTEE SHALL DETERMINE THE NUMBER OF
SHARES OF COMPANY STOCK THAT WILL BE SUBJECT TO EACH GRANT OF OPTIONS TO
EMPLOYEES, NON-EMPLOYEE DIRECTORS AND KEY ADVISORS.


 


(B)           TYPE OF OPTION AND PRICE.


 


(I)            THE COMMITTEE MAY GRANT INCENTIVE STOCK OPTIONS WHICH ARE
INTENDED TO QUALIFY AS “INCENTIVE STOCK OPTIONS” WITHIN THE MEANING OF
SECTION 422 OF THE CODE OR NONQUALIFIED STOCK OPTIONS WHICH ARE NOT INTENDED SO
TO QUALIFY OR ANY COMBINATION OF INCENTIVE STOCK OPTIONS AND NONQUALIFIED STOCK
OPTIONS, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH HEREIN.
INCENTIVE STOCK OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES. NONQUALIFIED STOCK
OPTIONS MAY BE GRANTED TO EMPLOYEES, NON-EMPLOYEE DIRECTORS AND KEY ADVISORS.


 


(II)           THE PURCHASE PRICE (THE “EXERCISE PRICE”) OF COMPANY STOCK
SUBJECT TO AN OPTION SHALL BE DETERMINED BY THE COMMITTEE AND MAY BE EQUAL TO,
GREATER THAN, OR LESS THAN THE FAIR MARKET VALUE (AS DEFINED BELOW) OF A SHARE
OF COMPANY STOCK ON THE DATE THE OPTION IS GRANTED; PROVIDED, HOWEVER, THAT (X)
THE EXERCISE PRICE OF AN INCENTIVE STOCK OPTION SHALL BE EQUAL TO, OR GREATER
THAN, THE FAIR MARKET VALUE OF A SHARE OF COMPANY STOCK ON THE DATE THE
INCENTIVE STOCK OPTION IS GRANTED; (Y) AN INCENTIVE STOCK OPTION MAY NOT BE
GRANTED TO AN EMPLOYEE WHO, AT THE TIME OF GRANT, OWNS STOCK POSSESSING MORE
THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY, UNLESS THE EXERCISE PRICE
PER SHARE IS NOT LESS THAN 110% OF THE FAIR MARKET VALUE OF COMPANY STOCK ON THE
DATE OF GRANT AND (Z) IN THE EVENT THAT THE EXERCISE PRICE OF AN OPTION IS BELOW
THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT, SUCH OPTION MAY ALSO
INCLUDE LIMITATIONS REGARDING THE EXERCISE OF SUCH OPTION AND MAY PROVIDE THAT
SUCH EXERCISE IS SUBJECT TO CERTAIN TERMS AND RESTRICTIONS, INCLUDING A PRIOR
ELECTION BY THE GRANTEE, TO THE EXTENT SUCH TERMS AND RESTRICTIONS ARE REQUIRED
SO AS NOT CAUSE THE OPTION OR THE SHARES OF COMPANY STOCK ISSUABLE PURSUANT TO
THE EXERCISE OF SUCH OPTION TO BE INCLUDABLE IN THE GROSS INCOME OF THE GRANTEE
UNDER SECTION 409A OF THE CODE PRIOR TO SUCH TIMES OR OCCURRENCE OF SUCH EVENTS,
AS PERMITTED BY THE CODE AND THE REGULATIONS AND OTHER GUIDANCE THEREUNDER
(INCLUDING, WITHOUT LIMITATION, SECTION 409A OF THE CODE, AND THE REGULATIONS
AND OTHER GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY THEREUNDER).


 


(III)          IF THE COMPANY STOCK IS PUBLICLY TRADED, THEN THE FAIR MARKET
VALUE PER SHARE SHALL BE DETERMINED AS FOLLOWS: (X) IF THE PRINCIPAL TRADING
MARKET FOR THE COMPANY STOCK IS A NATIONAL SECURITIES EXCHANGE OR THE NASDAQ
NATIONAL MARKET, THE LAST REPORTED SALE PRICE THEREOF ON THE RELEVANT DATE OR
(IF THERE WERE NO TRADES ON THAT DATE OR IF THE COMMITTEE DETERMINES OTHERWISE
IN ITS DISCRETION) THE LATEST PRECEDING DATE UPON WHICH A SALE WAS REPORTED, OR
(Y) IF THE COMPANY STOCK IS NOT PRINCIPALLY TRADED ON SUCH EXCHANGE OR MARKET,
THE MEAN BETWEEN THE LAST REPORTED “BID” AND “ASKED” PRICES OF COMPANY STOCK ON
THE RELEVANT DATE, AS REPORTED ON NASDAQ OR, IF NOT SO REPORTED, AS REPORTED BY
THE NATIONAL DAILY QUOTATION BUREAU, INC. OR AS REPORTED IN A CUSTOMARY
FINANCIAL REPORTING SERVICE, AS APPLICABLE AND AS THE COMMITTEE DETERMINES. IF
THE COMPANY STOCK IS NOT PUBLICLY TRADED OR, IF PUBLICLY TRADED BUT NOT SUBJECT
TO REPORTED TRANSACTIONS OR “BID” OR “ASKED” QUOTATIONS AS SET FORTH ABOVE, THE
FAIR MARKET VALUE PER SHARE SHALL BE AS DETERMINED BY THE COMMITTEE.


 


(C)           OPTION TERM. THE COMMITTEE SHALL DETERMINE THE TERM OF EACH
OPTION. THE TERM OF ANY OPTION SHALL NOT EXCEED TEN YEARS FROM THE DATE OF
GRANT. HOWEVER, AN INCENTIVE STOCK OPTION WHICH IS GRANTED TO AN


 

4

--------------------------------------------------------------------------------


 


EMPLOYEE WHO, AT THE TIME OF GRANT, OWNS STOCK POSSESSING MORE THAN 10% OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY, OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY, MAY NOT HAVE A TERM THAT EXCEEDS FIVE YEARS
FROM THE DATE OF GRANT.


 


(D)           EXERCISABILITY OF OPTIONS. OPTIONS SHALL BECOME EXERCISABLE IN
ACCORDANCE WITH SUCH TERMS AND CONDITIONS, CONSISTENT WITH THE PLAN, AS MAY BE
DETERMINED BY THE COMMITTEE AND SPECIFIED IN THE GRANT INSTRUMENT. THE COMMITTEE
MAY ACCELERATE THE EXERCISABILITY OF ANY OR ALL OUTSTANDING OPTIONS AT ANY TIME
FOR ANY REASON, AND SUCH ACCELERATION NEED NOT BE UNIFORM AS AMONG ANY CLASS OR
GROUPING OF GRANTEES. NOTWITHSTANDING THE FOREGOING, A NONQUALIFIED STOCK OPTION
INTENDED TO COMPLY WITH SECTION 409A OF THE CODE PURSUANT TO
SUBSECTION (B)(II) ABOVE SHALL BE EXERCISABLE AT SUCH TIMES AS ARE PERMITTED
UNDER SECTION 409A OF THE CODE AND SHALL NOT BE ACCELERATED TO THE EXTENT SUCH
ACCELERATION WOULD NOT COMPLY WITH SECTION 409A OF THE CODE.


 


(E)           TERMINATION OF EMPLOYMENT, DISABILITY OR DEATH.


 


(I)            EXCEPT AS PROVIDED BELOW, AN OPTION MAY ONLY BE EXERCISED WHILE
THE GRANTEE IS EMPLOYED BY, OR PROVIDING SERVICE TO, THE COMPANY AS AN EMPLOYEE,
KEY ADVISOR OR MEMBER OF THE BOARD. IN THE EVENT THAT A GRANTEE CEASES TO BE
EMPLOYED BY, OR PROVIDE SERVICE TO, THE COMPANY FOR ANY REASON OTHER THAN A
DISABILITY (AS DEFINED IN SUBSECTION (V) BELOW), DEATH, OR TERMINATION FOR CAUSE
(AS DEFINED IN SUBSECTION (V) BELOW), ANY OPTION WHICH IS OTHERWISE EXERCISABLE
BY THE GRANTEE SHALL TERMINATE UNLESS EXERCISED WITHIN 90 DAYS AFTER THE DATE ON
WHICH THE GRANTEE CEASES TO BE EMPLOYED BY, OR PROVIDE SERVICE TO, THE COMPANY
(OR WITHIN SUCH OTHER PERIOD OF TIME AS MAY BE SPECIFIED BY THE COMMITTEE), BUT
IN ANY EVENT NO LATER THAN THE DATE OF EXPIRATION OF THE OPTION TERM. EXCEPT AS
OTHERWISE PROVIDED BY THE COMMITTEE, ANY OF THE GRANTEE’S OPTIONS WHICH ARE NOT
OTHERWISE EXERCISABLE AS OF THE DATE ON WHICH THE GRANTEE CEASES TO BE EMPLOYED
BY, OR PROVIDE SERVICE TO, THE COMPANY SHALL TERMINATE AS OF THE DATE SUCH
EMPLOYMENT OR SERVICE CEASED.


 


(II)           IN THE EVENT THE GRANTEE CEASES TO BE EMPLOYED BY, OR PROVIDE
SERVICE TO, THE COMPANY ON ACCOUNT OF A TERMINATION FOR CAUSE BY THE COMPANY,
ANY OPTION HELD BY THE GRANTEE SHALL TERMINATE AS OF THE DATE AND TIME THE
GRANTEE CEASES TO BE EMPLOYED BY, OR PROVIDE SERVICE TO, THE COMPANY. IN
ADDITION, NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION 5, IF THE GRANTEE
HAS ENGAGED IN CONDUCT THAT CONSTITUTES CAUSE AT ANY TIME WHILE THE GRANTEE IS
EMPLOYED BY, OR PROVIDING SERVICE TO, THE COMPANY OR AFTER THE GRANTEE’S
TERMINATION OF EMPLOYMENT OR SERVICE, ANY OPTION HELD BY THE GRANTEE SHALL
IMMEDIATELY TERMINATE. IN THE EVENT THE GRANTEE HAS ENGAGED IN CONDUCT THAT
CONSTITUTES CAUSE, IN ADDITION TO THE IMMEDIATE TERMINATION OF ALL GRANTS, THE
GRANTEE SHALL AUTOMATICALLY FORFEIT ALL SHARES UNDERLYING ANY EXERCISED PORTION
OF AN OPTION FOR WHICH THE COMPANY HAS NOT YET DELIVERED THE SHARE CERTIFICATES,
UPON REFUND BY THE COMPANY OF THE EXERCISE PRICE PAID BY THE GRANTEE FOR SUCH
SHARES (SUBJECT TO ANY RIGHT OF SETOFF BY THE COMPANY).


 


(III)          IN THE EVENT THE GRANTEE CEASES TO BE EMPLOYED BY, OR PROVIDE
SERVICE TO, THE COMPANY BECAUSE THE GRANTEE IS DISABLED, ANY OPTION WHICH IS
OTHERWISE EXERCISABLE BY THE GRANTEE SHALL TERMINATE UNLESS EXERCISED WITHIN ONE
YEAR AFTER THE DATE ON WHICH THE GRANTEE CEASES TO BE EMPLOYED BY, OR PROVIDE
SERVICE TO, THE COMPANY (OR WITHIN SUCH OTHER PERIOD OF TIME AS MAY BE SPECIFIED
BY THE COMMITTEE), BUT IN ANY EVENT NO LATER THAN THE DATE OF EXPIRATION OF THE
OPTION TERM. EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE, ANY OF THE GRANTEE’S
OPTIONS WHICH ARE NOT OTHERWISE EXERCISABLE AS OF THE DATE ON WHICH THE GRANTEE
CEASES TO BE EMPLOYED BY, OR PROVIDE SERVICE TO, THE COMPANY SHALL TERMINATE AS
OF THE DATE SUCH EMPLOYMENT OR SERVICE CEASED.


 


(IV)          IF THE GRANTEE DIES WHILE EMPLOYED BY, OR PROVIDING SERVICE TO,
THE COMPANY OR WITHIN 90 DAYS AFTER THE DATE ON WHICH THE GRANTEE CEASES TO BE
EMPLOYED OR PROVIDE SERVICE ON ACCOUNT OF A TERMINATION SPECIFIED IN
SECTION 5(E)(I) ABOVE (OR WITHIN SUCH OTHER PERIOD OF TIME AS MAY BE SPECIFIED
BY THE COMMITTEE), ANY OPTION WHICH IS OTHERWISE EXERCISABLE BY THE GRANTEE AS
OF THE DATE OF HIS OR HER DEATH SHALL TERMINATE UNLESS EXERCISED WITHIN ONE YEAR
AFTER THE DATE ON WHICH THE GRANTEE CEASES TO BE EMPLOYED BY, OR PROVIDE SERVICE
TO, THE COMPANY (OR WITHIN SUCH OTHER PERIOD OF TIME AS MAY BE SPECIFIED BY THE
COMMITTEE), BUT IN ANY EVENT NO LATER THAN THE DATE OF EXPIRATION OF THE OPTION
TERM. EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE, ANY OF THE GRANTEE’S
OPTIONS WHICH ARE NOT OTHERWISE EXERCISABLE AS OF THE DATE ON WHICH THE GRANTEE
CEASES TO BE EMPLOYED BY, OR PROVIDE SERVICE TO, THE COMPANY SHALL TERMINATE AS
OF THE DATE SUCH EMPLOYMENT OR SERVICE CEASED.


 

5

--------------------------------------------------------------------------------


 


(V)           FOR PURPOSES OF THIS SECTION 5(E) AND SECTION 6:

 

(A)          THE TERM “COMPANY” SHALL MEAN THE COMPANY AND ITS PARENT AND
SUBSIDIARY CORPORATIONS.

 

(B)           “EMPLOYED BY, OR PROVIDE SERVICE TO, THE COMPANY” SHALL MEAN
EMPLOYMENT OR SERVICE AS AN EMPLOYEE, KEY ADVISOR OR MEMBER OF THE BOARD (SO
THAT, FOR PURPOSES OF EXERCISING OPTIONS AND SARS AND SATISFYING CONDITIONS WITH
RESPECT TO RESTRICTED STOCK, A GRANTEE SHALL NOT BE CONSIDERED TO HAVE
TERMINATED EMPLOYMENT OR SERVICE UNTIL THE GRANTEE CEASES TO BE AN EMPLOYEE, KEY
ADVISOR OR MEMBER OF THE BOARD), UNLESS THE COMMITTEE DETERMINES OTHERWISE IN
THE GRANT INSTRUMENT.

 

(C)           “DISABILITY” OR “DISABLED” SHALL MEAN A GRANTEE’S BECOMING
DISABLED WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE.

 

(D)          “CAUSE” SHALL MEAN, EXCEPT TO THE EXTENT SPECIFIED OTHERWISE BY THE
COMMITTEE OR SEPARATELY DEFINED IN A WRITTEN EMPLOYMENT OR SIMILAR AGREEMENT
BETWEEN A GRANTEE AND THE COMPANY, A FINDING BY THE COMMITTEE THAT, BEFORE OR
AFTER TERMINATION OF EMPLOYMENT OR SERVICE, THE GRANTEE (I) HAS ENGAGED IN
FRAUD, EMBEZZLEMENT, THEFT, COMMISSION OF A FELONY OR PROVEN DISHONESTY IN THE
COURSE OF HIS OR HER EMPLOYMENT OR SERVICE, (II) HAS BREACHED ANY PROVISION OF
HIS OR HER EMPLOYMENT OR SERVICE CONTRACT WITH THE COMPANY, INCLUDING, WITHOUT
LIMITATION, ANY COVENANT AGAINST COMPETITION AND/OR RAIDING OF THE COMPANY’S
EMPLOYEES, NON-EMPLOYEE DIRECTORS OR KEY ADVISORS, OR (III) HAS DISCLOSED TRADE
SECRETS OR CONFIDENTIAL INFORMATION OF THE COMPANY TO PERSONS NOT ENTITLED TO
RECEIVE SUCH INFORMATION.


 


(F)            EXERCISE OF OPTIONS. A GRANTEE MAY EXERCISE AN OPTION WHICH HAS
BECOME EXERCISABLE, IN WHOLE OR IN PART, BY DELIVERING A NOTICE OF EXERCISE TO
THE COMPANY WITH PAYMENT OF THE EXERCISE PRICE. THE GRANTEE SHALL PAY THE
EXERCISE PRICE FOR AN OPTION AS SPECIFIED BY THE COMMITTEE (X) IN CASH, (Y) WITH
THE APPROVAL OF THE COMMITTEE, SUBJECT TO SUCH RESTRICTIONS AS THE COMMITTEE
DEEMS APPROPRIATE, BY DELIVERING SHARES OF COMPANY STOCK OWNED BY THE GRANTEE
(INCLUDING COMPANY STOCK ACQUIRED IN CONNECTION WITH THE EXERCISE OF AN OPTION)
AND HAVING A FAIR MARKET VALUE ON THE DATE OF EXERCISE EQUAL TO THE EXERCISE
PRICE OR (Z) BY SUCH OTHER METHOD AS THE COMMITTEE MAY APPROVE, INCLUDING, AFTER
A PUBLIC OFFERING, PAYMENT THROUGH A BROKER IN ACCORDANCE WITH PROCEDURES
PERMITTED BY REGULATION T OF THE FEDERAL RESERVE BOARD. SHARES OF COMPANY STOCK
USED TO EXERCISE AN OPTION MUST, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE,
HAVE BEEN HELD BY THE GRANTEE FOR THE REQUISITE PERIOD OF TIME TO AVOID ADVERSE
ACCOUNTING OR TAX CONSEQUENCES TO THE COMPANY WITH RESPECT TO THE OPTION. THE
GRANTEE SHALL PAY THE EXERCISE PRICE AND THE AMOUNT OF ANY WITHHOLDING TAX DUE
(PURSUANT TO SECTION 8) AT THE TIME OF EXERCISE.


 


(G)           LIMITS ON INCENTIVE STOCK OPTIONS. EACH INCENTIVE STOCK OPTION
SHALL PROVIDE THAT IF THE AGGREGATE FAIR MARKET VALUE OF THE STOCK WITH RESPECT
TO WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST TIME DURING ANY
CALENDAR YEAR BY A GRANTEE EXCEEDS $100,000, THEN THE OPTION, AS TO THE EXCESS,
SHALL BE TREATED AS A NONQUALIFIED STOCK OPTION. FOR THIS PURPOSE, THE FAIR
MARKET VALUE OF THE STOCK SHALL BE MEASURED ON THE DATE OF GRANT OF THE OPTION.
ALL INCENTIVE STOCK OPTIONS GRANTED TO THE GRANTEE UNDER THE PLAN OR ANY OTHER
STOCK OPTION PLAN OF THE COMPANY OR A PARENT OR SUBSIDIARY CORPORATION SHALL BE
TAKEN INTO CONSIDERATION IN DETERMINING WHETHER THE FOREGOING LIMIT HAS BEEN
MET. AN INCENTIVE STOCK OPTION SHALL NOT BE GRANTED TO ANY PERSON WHO IS NOT AN
EMPLOYEE OF THE COMPANY OR A PARENT OR SUBSIDIARY (WITHIN THE MEANING OF
SECTION 424(F) OF THE CODE) AT THE TIME OF THE GRANT.


 


6.             RESTRICTED STOCK GRANTS

 

The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Grant of Restricted Stock, upon
such terms as the Committee deems appropriate. The following provisions are
applicable to Restricted Stock:


 


(A)           GENERAL REQUIREMENTS. SHARES OF COMPANY STOCK ISSUED OR
TRANSFERRED PURSUANT TO RESTRICTED STOCK GRANTS MAY BE ISSUED OR TRANSFERRED FOR
CONSIDERATION OR FOR NO CONSIDERATION, AS DETERMINED BY THE


 

6

--------------------------------------------------------------------------------


 


COMMITTEE. THE COMMITTEE MAY ESTABLISH CONDITIONS UNDER WHICH RESTRICTIONS ON
SHARES OF RESTRICTED STOCK SHALL LAPSE OVER A PERIOD OF TIME OR ACCORDING TO
SUCH OTHER CRITERIA AS THE COMMITTEE DEEMS APPROPRIATE. THE PERIOD OF TIME
DURING WHICH THE RESTRICTED STOCK WILL REMAIN SUBJECT TO RESTRICTIONS WILL BE
DESIGNATED IN THE GRANT INSTRUMENT AS THE “RESTRICTION PERIOD.”


 


(B)           NUMBER OF SHARES. THE COMMITTEE SHALL DETERMINE THE NUMBER OF
SHARES OF COMPANY STOCK TO BE ISSUED OR TRANSFERRED PURSUANT TO A RESTRICTED
STOCK GRANT AND THE RESTRICTIONS APPLICABLE TO SUCH SHARES.


 


(C)           REQUIREMENT OF EMPLOYMENT OR SERVICE. IF THE GRANTEE CEASES TO BE
EMPLOYED BY, OR PROVIDE SERVICE TO, THE COMPANY (AS DEFINED IN SECTION 5(E))
DURING A PERIOD DESIGNATED IN THE GRANT INSTRUMENT AS THE RESTRICTION PERIOD, OR
IF OTHER SPECIFIED CONDITIONS ARE NOT MET, THE RESTRICTED STOCK GRANT SHALL
TERMINATE AS TO ALL SHARES COVERED BY THE GRANT AS TO WHICH THE RESTRICTIONS
HAVE NOT LAPSED, AND THOSE SHARES OF COMPANY STOCK MUST BE IMMEDIATELY RETURNED
TO THE COMPANY. THE COMMITTEE MAY, HOWEVER, PROVIDE FOR COMPLETE OR PARTIAL
EXCEPTIONS TO THIS REQUIREMENT AS IT DEEMS APPROPRIATE.


 


(D)           RESTRICTIONS ON TRANSFER AND LEGEND ON STOCK CERTIFICATE. DURING
THE RESTRICTION PERIOD, A GRANTEE MAY NOT SELL, ASSIGN, TRANSFER, PLEDGE OR
OTHERWISE DISPOSE OF THE SHARES OF RESTRICTED STOCK EXCEPT TO A SUCCESSOR
GRANTEE UNDER SECTION 9(A). EACH CERTIFICATE FOR A SHARE OF RESTRICTED STOCK
SHALL CONTAIN A LEGEND GIVING APPROPRIATE NOTICE OF THE RESTRICTIONS IN THE
GRANT. THE GRANTEE SHALL BE ENTITLED TO HAVE THE LEGEND REMOVED FROM THE STOCK
CERTIFICATE COVERING THE SHARES SUBJECT TO RESTRICTIONS WHEN ALL RESTRICTIONS ON
SUCH SHARES HAVE LAPSED. THE COMMITTEE MAY DETERMINE THAT THE COMPANY WILL NOT
ISSUE CERTIFICATES FOR SHARES OF RESTRICTED STOCK UNTIL ALL RESTRICTIONS ON SUCH
SHARES HAVE LAPSED, OR THAT THE COMPANY WILL RETAIN POSSESSION OF CERTIFICATES
FOR SHARES OF RESTRICTED STOCK UNTIL ALL RESTRICTIONS ON SUCH SHARES HAVE
LAPSED.


 


(E)           RIGHT TO VOTE AND TO RECEIVE DIVIDENDS. UNLESS THE COMMITTEE
DETERMINES OTHERWISE, DURING THE RESTRICTION PERIOD, THE GRANTEE SHALL HAVE THE
RIGHT TO VOTE SHARES OF RESTRICTED STOCK AND TO RECEIVE ANY DIVIDENDS OR OTHER
DISTRIBUTIONS PAID ON SUCH SHARES, SUBJECT TO ANY RESTRICTIONS DEEMED
APPROPRIATE BY THE COMMITTEE.


 


(F)            LAPSE OF RESTRICTIONS. ALL RESTRICTIONS IMPOSED ON RESTRICTED
STOCK SHALL LAPSE UPON THE EXPIRATION OF THE APPLICABLE RESTRICTION PERIOD AND
THE SATISFACTION OF ALL CONDITIONS IMPOSED BY THE COMMITTEE. THE COMMITTEE
MAY WAIVE ANY OR ALL RESTRICTIONS AND CONDITIONS OF A RESTRICTED STOCK GRANT.
[UNLESS OTHERWISE DETERMINED BY THE COMMITTEE IN THE GRANT INSTRUMENT, ALL
RESTRICTIONS IMPOSED ON RESTRICTED STOCK SHALL LAPSE UPON THE GRANTEE’S DEATH.]


 


(G)           DEFERRAL ELECTIONS BY GRANTEES. THE COMMITTEE MAY PERMIT A GRANTEE
TO ELECT TO DEFER THE RECEIPT OF ALL OR A PERCENTAGE OF THE SHARES OF RESTRICTED
STOCK THAT WOULD OTHERWISE BE TRANSFERRED TO THE GRANTEE ON THE FUTURE VESTING
OF SUCH SHARES (THE “DEFERRED SHARES”). SUCH ELECTION SHALL BE MADE ON THE
FORM ATTACHED HERETO AS EXHIBIT “A” (THE “ELECTION FORM”) AND SHALL BE FILED
WITH THE COMMITTEE AT ANY TIME ON OR BEFORE THE DECEMBER 31ST OF THE YEAR PRIOR
TO THE YEAR IN WHICH SUCH GRANTEE IS SCHEDULED TO BECOME VESTED IN HIS OR HER
DEFERRED SHARES OR SUCH EARLIER DATE AS MAY BE REQUIRED TO COMPLY WITH
SECTION 409A OF THE CODE, AND THE REGULATIONS AND OTHER GUIDANCE ISSUED BY THE
SECRETARY OF THE TREASURY THEREUNDER. ALL SUCH DEFERRAL ELECTIONS SHALL BE
SUBJECT TO THE FOLLOWING RULES AND PROCEDURES:


 


(I)            RECORDKEEPING. THE COMMITTEE SHALL ESTABLISH AND MAINTAIN AN
INDIVIDUAL ACCOUNT IN THE NAME OF EACH GRANTEE WHO FILES AN ELECTION FORM AND
SHALL CREDIT TO SUCH ACCOUNT CASH DIVIDENDS, IF ANY, THAT ARE PAID ON THE
DEFERRED SHARES AFTER THE RESTRICTIONS ON THE DEFERRED SHARES HAVE LAPSED. ON
THE LAST DAY OF EACH FISCAL YEAR OF THE COMPANY, THE COMMITTEE SHALL CREDIT
EARNINGS TO THE BALANCE OF THE GRANTEE’S ACCOUNT AT A RATE OF INTEREST AS
DETERMINED FROM TIME TO TIME BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


(II)           DISTRIBUTIONS OF DEFERRED SHARES. THE COMMITTEE SHALL DISTRIBUTE
THE GRANTEE’S DEFERRED SHARES, AND EARNINGS THEREON, IN ACCORDANCE WITH THE
PARTICIPANT’S ELECTION FORM AND THE TERMS OF THE PLAN. ALL DISTRIBUTIONS MADE BY
THE COMMITTEE PURSUANT TO ELECTIONS MADE BY THE GRANTEE HEREUNDER SHALL BE
SUBJECT TO APPLICABLE FEDERAL, STATE AND LOCAL TAX WITHHOLDING AND TO SUCH OTHER
DEDUCTIONS AS SHALL AT THE TIME OF SUCH PAYMENT


 

7

--------------------------------------------------------------------------------


 


BE REQUIRED UNDER ANY INCOME TAX OR OTHER LAW, WHETHER OF THE UNITED STATES OR
ANY OTHER JURISDICTION, AND, IN THE CASE OF PAYMENTS TO A BENEFICIARY, THE
DELIVERY TO THE COMMITTEE OF ALL NECESSARY DOCUMENTATION AS MAY BE REQUIRED BY
THE COMMITTEE. WITHIN TWO AND ONE HALF MONTHS AFTER RECEIVING NOTICE OF A
GRANTEE’S DEATH OR QUALIFIED DISABILITY, THE COMMITTEE SHALL DISTRIBUTE ANY
BALANCE OF THE GRANTEE’S DEFERRED SHARES, AND EARNINGS THEREON, TO THE GRANTEE’S
DESIGNATED BENEFICIARY, IF LIVING, OR IF SUCH DESIGNATED BENEFICIARY IS DECEASED
OR THE GRANTEE FAILS TO DESIGNATE A BENEFICIARY, TO THE GRANTEE’S ESTATE. IF THE
GRANTEE CEASES TO PROVIDE SERVICE TO THE COMPANY FOR A REASON OTHER THAN THE
GRANTEE’S DEATH OR QUALIFIED DISABILITY, THE GRANTEE’S DEFERRED SHARES (TO THE
EXTENT VESTED) AND EARNINGS THEREON SHALL BE DISTRIBUTED TO THE GRANTEE IN A
LUMP SUM AT SUCH TIME AS ELECTED BY THE GRANTEE IN HIS OR HER ELECTION
FORM WHICH TIMES SHALL BE LIMITED TO THE FOLLOWING EVENTS:

 

(a)           a date specified in such election,

 

(b)           the termination of a Grantee,

 

(c)           an Unforeseeable Emergency of such Grantee; or

 

(d)           a Change in Control


 


(III)          THE DISTRIBUTION PROVISIONS OF A GRANTEE’S ELECTION FORM MAY BE
CHANGED BY THE GRANTEE AT ANY TIME PROVIDED THE CHANGE IS MADE AT LEAST TWELVE
MONTHS PRIOR TO THE DATE ON WHICH THE DEFERRED SHARES, AND THE EARNINGS THEREON,
ARE DISTRIBUTABLE TO THE GRANTEE AND PROVIDED FURTHER THAT ANY SUCH CHANGE
RESULTS IN THE EARLIEST DISTRIBUTION OF THE DEFERRED SHARES, AND ANY EARNINGS,
OCCURRING NOT EARLIER THAN FIVE YEARS FOLLOWING THE ORIGINAL SCHEDULED
DISTRIBUTION DATE OR OTHERWISE COMPLIES WITH SECTION 409A OF THE CODE, AND THE
REGULATIONS AND OTHER GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY
THEREUNDER.


 


(IV)          RIGHTS TO DEFERRED SHARES AND EARNINGS. A GRANTEE MAY NOT ASSIGN
HIS OR HER CLAIM TO DEFERRED SHARES, AND THE EARNINGS THEREON, DURING HIS OR HER
LIFETIME, EXCEPT IN ACCORDANCE WITH SECTION 9 OF THE PLAN. A GRANTEE’S RIGHT TO
DEFERRED SHARES AND EARNINGS THEREON SHALL AT ALL TIMES CONSTITUTE AN UNSECURED
PROMISE OF THE COMPANY TO PAY BENEFITS AS THEY COME DUE. THE RIGHT OF THE
GRANTEE OR HIS OR HER BENEFICIARY TO RECEIVE BENEFITS HEREUNDER SHALL BE SOLELY
AN UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF THE COMPANY. NEITHER THE
GRANTEE NOR HIS OR HER BENEFICIARY SHALL HAVE ANY CLAIM AGAINST OR RIGHTS IN ANY
SPECIFIC ASSETS OR OTHER FUND OF THE COMPANY.


 


(V)           ISSUANCE OF AND VOTING OF DEFERRED SHARES. IN NO EVENT SHALL THE
COMPANY ISSUE CERTIFICATES FOR DEFERRED SHARES UNTIL SUCH SHARES ARE DISTRIBUTED
TO THE GRANTEE (OR HIS OR HER DESIGNATED BENEFICIARY). IN NO EVENT SHALL A
GRANTEE HAVE THE RIGHT TO VOTE DEFERRED SHARES UNTIL SUCH SHARES ARE DISTRIBUTED
TO THE GRANTEE.


 


(H)           DEFINITIONS. FOR PURPOSES OF THIS SECTION 6 AND SECTION 7, THE
“UNFORESEEABLE EMERGENCY” OF A GRANTEE SHALL MEAN A SEVERE FINANCIAL HARDSHIP TO
SUCH GRANTEE RESULTING FROM:  (I) AN ILLNESS OR ACCIDENT OF SUCH GRANTEE, OR THE
SPOUSE OR A DEPENDENT (AS DEFINED IN SECTION 152(A) OF THE CODE) OF SUCH
GRANTEE, (II) THE LOSS OF SUCH GRANTEE’S PROPERTY DUE TO CASUALTY, OR
(III) OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A
RESULT OF EVENTS BEYOND THE CONTROL OF SUCH GRANTEE. FOR PURPOSES OF THIS
SECTION 6 AND SECTION 7, “QUALIFIED DISABILITY” SHALL MEAN THE GRANTEE IS
“DISABLED,” AS SUCH TERM IS DEFINED IN SECTION 409A OF THE CODE, AND THE
REGULATIONS AND OTHER GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY
THEREUNDER. FOR PURPOSES OF THIS SECTION 6 AND SECTION 7, “CHANGE IN CONTROL”
SHALL MEAN A CHANGE IN CONTROL AS DEFINED AS IN SECTION 409A OF THE CODE, AND
THE REGULATIONS AND OTHER GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY
THEREUNDER.


 


5.             STOCK APPRECIATION RIGHTS


 


(A)           GENERAL REQUIREMENTS. THE COMMITTEE MAY GRANT SARS TO AN EMPLOYEE,
NON-EMPLOYEE DIRECTOR OR KEY ADVISOR SEPARATELY OR IN TANDEM WITH ANY OPTION
(FOR ALL OR A PORTION OF THE APPLICABLE OPTION). TANDEM SARS MAY BE GRANTED
EITHER AT THE TIME THE OPTION IS GRANTED OR AT ANY TIME THEREAFTER WHILE THE
OPTION REMAINS OUTSTANDING; PROVIDED, HOWEVER, THAT, IN THE CASE OF AN INCENTIVE
STOCK OPTION, SARS MAY BE GRANTED ONLY AT THE TIME OF THE GRANT OF THE INCENTIVE
STOCK OPTION. THE COMMITTEE SHALL ESTABLISH THE BASE AMOUNT OF THE SAR AT


 

8

--------------------------------------------------------------------------------


 


THE TIME THE SAR IS GRANTED. THE BASE AMOUNT OF EACH SAR SHALL BE EQUAL TO THE
PER SHARE EXERCISE PRICE OF THE RELATED OPTION OR, IF THERE IS NO RELATED
OPTION, THE FAIR MARKET VALUE OF A SHARE OF COMPANY STOCK AS OF THE DATE OF
GRANT OF THE SAR.


 


(B)           TANDEM SARS. IN THE CASE OF TANDEM SARS, THE NUMBER OF SARS
GRANTED TO A GRANTEE THAT SHALL BE EXERCISABLE DURING A SPECIFIED PERIOD SHALL
NOT EXCEED THE NUMBER OF SHARES OF COMPANY STOCK THAT THE GRANTEE MAY PURCHASE
UPON THE EXERCISE OF THE RELATED OPTION DURING SUCH PERIOD. UPON THE EXERCISE OF
AN OPTION, THE SARS RELATING TO THE COMPANY STOCK COVERED BY SUCH OPTION SHALL
TERMINATE. UPON THE EXERCISE OF SARS, THE RELATED OPTION SHALL TERMINATE TO THE
EXTENT OF AN EQUAL NUMBER OF SHARES OF COMPANY STOCK.


 


(C)           EXERCISABILITY. AN SAR SHALL BE EXERCISABLE DURING THE PERIOD
SPECIFIED BY THE COMMITTEE IN THE GRANT INSTRUMENT AND SHALL BE SUBJECT TO SUCH
VESTING AND OTHER RESTRICTIONS AS MAY BE SPECIFIED IN THE GRANT INSTRUMENT. THE
COMMITTEE MAY ACCELERATE THE EXERCISABILITY OF ANY OR ALL OUTSTANDING SARS AT
ANY TIME FOR ANY REASON, AND SUCH ACCELERATION NEED NOT BE UNIFORM AS AMONG ANY
CLASS OR GROUPING OF GRANTEES; PROVIDED HOWEVER, THAT THE TERMS REGARDING THE
ISSUANCE OF PAYMENTS PURSUANT TO AN SAR FOR CASH SHALL NOT BE AMENDED, MODIFIED
OR TERMINATED IN ANY MANNER WHICH PERMITS THE ACCELERATION OF THE TIME OR
SCHEDULE OF SUCH ISSUANCE OF CASH. SARS MAY ONLY BE EXERCISED WHILE THE GRANTEE
IS EMPLOYED BY, OR PROVIDING SERVICE TO, THE COMPANY OR DURING THE APPLICABLE
PERIOD AFTER TERMINATION OF EMPLOYMENT OR SERVICE AS DESCRIBED IN
SECTION 5(E) WITH RESPECT TO OPTIONS, AND SUCH EXERCISE SHALL BE UNDER AND
SUBJECT TO ALL OF THE LIMITATIONS AND TERMINATION AND FORFEITURE PROVISIONS
APPLICABLE TO OPTIONS UNDER SECTION 5(E), INCLUDING WITHOUT LIMITATION
FORFEITURE OF ANY SARS AND THE RELEASE OF ANY OBLIGATIONS OF THE COMPANY TO
RESPOND TO THE EXERCISE OF ANY SARS UNDER THE CIRCUMSTANCES SET FORTH IN
SECTION 5(E)(II). A TANDEM SAR SHALL BE EXERCISABLE ONLY DURING THE PERIOD WHEN
THE OPTION TO WHICH IT IS RELATED IS ALSO EXERCISABLE.


 


(D)           VALUE OF SARS AND TIME OF DISTRIBUTION. WHEN A GRANTEE EXERCISES
SARS, THE GRANTEE SHALL RECEIVE IN SETTLEMENT OF SUCH SARS AN AMOUNT EQUAL TO
THE VALUE OF THE STOCK APPRECIATION FOR THE NUMBER OF SARS EXERCISED, PAYABLE IN
CASH, COMPANY STOCK OR A COMBINATION THEREOF; PROVIDED, THAT THE RECIPIENT OF
ANY SAR THAT IS PAYABLE IN OTHER THAN COMPANY STOCK MAY ELECT TO RECEIVE CASH
ISSUABLE PURSUANT TO SUCH SAR ONLY UPON ONE OR MORE OF THE FOLLOWING EVENTS:

 

(i)            a date specified in such election,

 

(ii)           the termination of a Grantee,

 

(iii)          an Unforeseeable Emergency of such Grantee;

 

(iv)          a Change in Control;

 

(v)           death; or

 

(vi)          Qualified Disability;


 


(E)           PROVIDED, HOWEVER, IN THE CASE OF A GRANTEE WHO IS A “KEY
EMPLOYEE” AS DEFINED IN CODE SECTION 416(I) (DETERMINED WITHOUT REGARD TO
PARAGRAPH (5) THEREOF) OF THE COMPANY, THE PAYMENT ISSUABLE PURSUANT TO SUCH
GRANTEE’S TERMINATION SHALL NOT BE MADE BEFORE THE DATE WHICH IS SIX (6) MONTHS
AFTER THE DATE OF SUCH TERMINATION.


 


(F)            STOCK APPRECIATION AMOUNT. THE STOCK APPRECIATION FOR AN SAR IS
THE AMOUNT BY WHICH THE FAIR MARKET VALUE OF THE UNDERLYING COMPANY STOCK ON THE
DATE OF EXERCISE OF THE SAR EXCEEDS THE BASE AMOUNT OF THE SAR AS DESCRIBED IN
SUBSECTION (A).


 


(G)           FORM OF PAYMENT. THE COMMITTEE SHALL DETERMINE WHETHER THE
APPRECIATION IN AN SAR SHALL BE PAID IN THE FORM OF CASH, SHARES OF COMPANY
STOCK, OR A COMBINATION OF THE TWO, IN SUCH PROPORTION AS THE COMMITTEE DEEMS
APPROPRIATE; PROVIDED, THAT ANY SAR THAT IS PAYABLE IN OTHER THAN COMPANY STOCK
SHALL CONTAIN


 

9

--------------------------------------------------------------------------------


 


SUCH TERMS AND PROVISIONS AS ARE NECESSARY TO COMPLY WITH SECTION 409A OF THE
CODE. FOR PURPOSES OF CALCULATING THE NUMBER OF SHARES OF COMPANY STOCK TO BE
RECEIVED, SHARES OF COMPANY STOCK SHALL BE VALUED AT THEIR FAIR MARKET VALUE ON
THE DATE OF EXERCISE OF THE SAR. IF SHARES OF COMPANY STOCK ARE TO BE RECEIVED
UPON EXERCISE OF AN SAR, ONLY WHOLE SHARES OF COMPANY STOCK (ROUNDED DOWN TO THE
NEAREST WHOLE SHARE) SHALL BE ISSUED.


 


8.             WITHHOLDING OF TAXES


 


(A)           REQUIRED WITHHOLDING. ALL GRANTS UNDER THE PLAN SHALL BE SUBJECT
TO APPLICABLE FEDERAL (INCLUDING FICA), STATE AND LOCAL TAX WITHHOLDING
REQUIREMENTS. THE COMPANY MAY REQUIRE THAT THE GRANTEE OR OTHER PERSON RECEIVING
OR EXERCISING GRANTS PAY TO THE COMPANY THE AMOUNT OF ANY FEDERAL, STATE OR
LOCAL TAXES THAT THE COMPANY IS REQUIRED TO WITHHOLD WITH RESPECT TO SUCH GRANTS
AND MAY REQUIRE SUCH PAYMENT AS A PRECONDITION FOR AWARDING OR EXERCISING SUCH
GRANT, OR THE COMPANY MAY DEDUCT FROM OTHER WAGES PAID BY THE COMPANY THE AMOUNT
OF ANY WITHHOLDING TAXES DUE WITH RESPECT TO SUCH GRANTS.


 


(B)           ELECTION TO WITHHOLD SHARES. IF THE COMMITTEE SO PERMITS, A
GRANTEE MAY ELECT TO SATISFY THE COMPANY’S INCOME TAX WITHHOLDING OBLIGATION
WITH RESPECT TO AN OPTION, SAR OR RESTRICTED STOCK BY HAVING THE COMPANY
WITHHOLD THAT NUMBER OF SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE MINIMUM
AMOUNT REQUIRED TO BE WITHHELD BASED ON THE STATUTORY WITHHOLDING RATES FOR
FEDERAL AND STATE TAX PURPOSES THAT APPLY TO SUPPLEMENTAL TAXABLE INCOME. THE
FAIR MARKET VALUE OF THE SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE
THAT THE AMOUNT OF TAX TO BE WITHHELD IS TO BE DETERMINED. THE ELECTION MUST BE
IN A FORM AND MANNER PRESCRIBED BY THE COMMITTEE AND SHALL BE SUBJECT TO THE
PRIOR APPROVAL OF THE COMMITTEE.


 


9.             TRANSFERABILITY OF GRANTS


 


(A)           NONTRANSFERABILITY OF GRANTS. EXCEPT AS PROVIDED BELOW, ONLY THE
GRANTEE MAY EXERCISE RIGHTS UNDER A GRANT DURING THE GRANTEE’S LIFETIME. A
GRANTEE MAY NOT TRANSFER THOSE RIGHTS EXCEPT BY WILL OR BY THE LAWS OF DESCENT
AND DISTRIBUTION OR, WITH RESPECT TO GRANTS OTHER THAN INCENTIVE STOCK OPTIONS,
IF PERMITTED IN ANY SPECIFIC CASE BY THE COMMITTEE, PURSUANT TO A DOMESTIC
RELATIONS ORDER (AS DEFINED UNDER THE CODE OR TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED, OR THE REGULATIONS THEREUNDER). WHEN A
GRANTEE OR PERMITTED TRANSFEREE DIES, THE PERSONAL REPRESENTATIVE OR OTHER
PERSON ENTITLED TO SUCCEED TO THE RIGHTS OF THE GRANTEE OR PERMITTED TRANSFEREE
(“SUCCESSOR GRANTEE”) MAY EXERCISE SUCH RIGHTS. A SUCCESSOR GRANTEE MUST FURNISH
PROOF SATISFACTORY TO THE COMPANY OF HIS OR HER RIGHT TO RECEIVE THE GRANT UNDER
THE GRANTEE’S WILL OR UNDER THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.


 


(B)           TRANSFER OF NONQUALIFIED STOCK OPTIONS. NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE MAY PROVIDE, IN A GRANT INSTRUMENT, THAT A GRANTEE
MAY TRANSFER AS A GIFT NONQUALIFIED STOCK OPTIONS TO FAMILY MEMBERS, ONE OR MORE
TRUSTS FOR THE BENEFIT OF FAMILY MEMBERS, OR ONE OR MORE PARTNERSHIPS OF WHICH
FAMILY MEMBERS ARE THE ONLY PARTNERS, ACCORDING TO SUCH TERMS AS THE COMMITTEE
MAY DETERMINE; PROVIDED THAT THE GRANTEE RECEIVES NO CONSIDERATION FOR THE
TRANSFER OF AN OPTION AND THE TRANSFERRED OPTION SHALL CONTINUE TO BE SUBJECT TO
THE SAME TERMS AND CONDITIONS AS WERE APPLICABLE TO THE OPTION IMMEDIATELY
BEFORE THE TRANSFER.


 


10.           SHAREHOLDER AGREEMENT

 

Prior to a Public Offering, the Committee shall, as a condition to any Grant,
require that a Grantee become a party to a shareholder agreement with respect to
any Grants and any Company Stock that may be obtained pursuant thereto. Such
shareholder agreement shall contain the terms of any then existing shareholder
agreement and/or any terms which the Committee deems appropriate.

 


11.           CHANGE OF CONTROL OF THE COMPANY

 

As used herein, a “Change of Control” shall be deemed to have occurred if:


 


(A)           ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT) (OTHER THAN PERSONS WHO ARE SHAREHOLDERS OF THE COMPANY ON THE
DATE THE PLAN IS ADOPTED) BECOMES A “BENEFICIAL


 

10

--------------------------------------------------------------------------------


 


OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING MORE THAN 50% OF ALL VOTES
REQUIRED TO ELECT A MAJORITY OF THE BOARD, PROVIDED THAT A CHANGE OF CONTROL
SHALL NOT BE DEEMED TO OCCUR AS A RESULT OF A CHANGE OF OWNERSHIP RESULTING FROM
THE DEATH OF A SHAREHOLDER;


 


(B)           THE CONSUMMATION BY THE COMPANY OF (I) A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANOTHER CORPORATION WHERE THE SHAREHOLDERS OF THE COMPANY,
IMMEDIATELY PRIOR TO THE MERGER OR CONSOLIDATION, WILL NOT BENEFICIALLY OWN,
IMMEDIATELY AFTER THE MERGER OR CONSOLIDATION, SHARES ENTITLING SUCH
SHAREHOLDERS TO MORE THAN 50% OF ALL VOTES REQUIRED TO ELECT A MAJORITY OF THE
BOARD OF DIRECTORS OF THE SURVIVING CORPORATION OR (II) THE CONSUMMATION OF AN
AGREEMENT (OR AGREEMENTS) PROVIDING FOR THE SALE OR DISPOSITION BY THE COMPANY
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;


 


(C)           THE SHAREHOLDERS OF THE COMPANY APPROVE AN AGREEMENT PROVIDING FOR
A LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR


 


(D)           AFTER A PUBLIC OFFERING, ANY PERSON HAS COMPLETED A TENDER OFFER
OR EXCHANGE OFFER FOR SHARES REPRESENTING MORE THAN 50% OF ALL VOTES REQUIRED TO
ELECT A MAJORITY OF THE BOARD.


 


12.           CONSEQUENCES OF A CHANGE OF CONTROL


 


(A)           NOTICE AND ACCELERATION. UPON A CHANGE OF CONTROL, UNLESS THE
COMMITTEE DETERMINES OTHERWISE, (I) THE COMPANY SHALL PROVIDE EACH GRANTEE WITH
OUTSTANDING GRANTS WRITTEN NOTICE OF SUCH CHANGE OF CONTROL, (II) ALL
OUTSTANDING OPTIONS AND SARS SHALL AUTOMATICALLY ACCELERATE AND BECOME FULLY
EXERCISABLE AND (III) THE RESTRICTIONS AND CONDITIONS ON ALL OUTSTANDING
RESTRICTED STOCK SHALL IMMEDIATELY LAPSE.


 


(B)           ASSUMPTION OF GRANTS. UPON A CHANGE OF CONTROL WHERE THE COMPANY
IS NOT THE SURVIVING CORPORATION (OR SURVIVES ONLY AS A SUBSIDIARY OF ANOTHER
CORPORATION), UNLESS THE COMMITTEE DETERMINES OTHERWISE, ALL OUTSTANDING OPTIONS
AND SARS THAT ARE NOT EXERCISED SHALL BE ASSUMED BY, OR REPLACED WITH COMPARABLE
OPTIONS AND RIGHTS BY, THE SURVIVING CORPORATION.


 


(C)           OTHER ALTERNATIVES. NOTWITHSTANDING THE FOREGOING, SUBJECT TO
SUBSECTION (D) BELOW, IN THE EVENT OF A CHANGE OF CONTROL, THE COMMITTEE
MAY TAKE ONE OR BOTH OF THE FOLLOWING ACTIONS: THE COMMITTEE MAY (I) REQUIRE
THAT GRANTEES SURRENDER THEIR OUTSTANDING OPTIONS AND SARS IN EXCHANGE FOR A
PAYMENT BY THE COMPANY, IN CASH OR COMPANY STOCK AS DETERMINED BY THE COMMITTEE,
IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE THEN FAIR MARKET VALUE OF THE
SHARES OF COMPANY STOCK SUBJECT TO THE GRANTEE’S UNEXERCISED OPTIONS AND SARS
EXCEEDS THE EXERCISE PRICE OF THE OPTIONS OR THE BASE AMOUNT OF THE SARS, AS
APPLICABLE, OR (II) AFTER GIVING GRANTEES AN OPPORTUNITY TO EXERCISE THEIR
OUTSTANDING OPTIONS AND SARS, TERMINATE ANY OR ALL UNEXERCISED OPTIONS AND SARS
AT SUCH TIME AS THE COMMITTEE DEEMS APPROPRIATE. SUCH SURRENDER OR TERMINATION
SHALL TAKE PLACE AS OF THE DATE OF THE CHANGE OF CONTROL OR SUCH OTHER DATE AS
THE COMMITTEE MAY SPECIFY.


 


(D)           COMMITTEE. THE COMMITTEE MAKING THE DETERMINATIONS UNDER THIS
SECTION 12 FOLLOWING A CHANGE OF CONTROL MUST BE COMPRISED OF THE SAME MEMBERS
AS THOSE ON THE COMMITTEE IMMEDIATELY BEFORE THE CHANGE OF CONTROL. IF THE
COMMITTEE MEMBERS DO NOT MEET THIS REQUIREMENT, THE AUTOMATIC PROVISIONS OF
SUBSECTIONS (A) AND (B) SHALL APPLY, AND THE COMMITTEE SHALL NOT HAVE DISCRETION
TO VARY THEM (EXCEPT TO THE EXTENT GRANTS ARE RESCINDED PURSUANT TO
SUBSECTION (E) BELOW).


 


(E)           LIMITATIONS. NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY,
IN THE EVENT OF A CHANGE OF CONTROL, (I) THE COMMITTEE (INCLUDING THE COMMITTEE
IN PLACE BEFORE A CHANGE OF CONTROL AND ANY COMMITTEE CONVENED AFTER A CHANGE OF
CONTROL) SHALL NOT HAVE THE RIGHT TO TAKE ANY ACTIONS DESCRIBED IN THE PLAN
(INCLUDING WITHOUT LIMITATION ACTIONS DESCRIBED IN SUBSECTION (C) ABOVE) THAT
WOULD MAKE THE CHANGE OF CONTROL INELIGIBLE FOR POOLING OF INTERESTS ACCOUNTING
TREATMENT OR THAT WOULD MAKE THE CHANGE OF CONTROL INELIGIBLE FOR DESIRED TAX
TREATMENT IF, IN THE ABSENCE OF SUCH RIGHT, THE CHANGE OF CONTROL WOULD QUALIFY
FOR SUCH TREATMENT AND THE COMPANY (OR, IF APPLICABLE, THE SUCCESSOR ENTITY)
INTENDS TO USE SUCH TREATMENT WITH RESPECT TO THE CHANGE OF CONTROL, AND
(II) WITHOUT LIMITING THE FOREGOING, IN SUCH EVENT, THE COMMITTEE MAY RESCIND
ANY GRANTS (WHETHER OR


 

11

--------------------------------------------------------------------------------


 


NOT VESTED OR EXERCISABLE) THAT WOULD IMPAIR THE USE OF POOLING OF INTERESTS
ACCOUNTING TREATMENT, AS DETERMINED BY THE COMPANY’S CERTIFIED PUBLIC
ACCOUNTANTS.


 


13.           LIMITATIONS ON ISSUANCE OR TRANSFER OF SHARES

 

No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal and contractual restrictions applicable to
the issuance or transfer of such Company Stock have been complied with to the
satisfaction of the Committee. The Committee shall have the right to condition
any Grant made to any Grantee hereunder on such Grantee’s undertaking in writing
to comply with such restrictions on his or her subsequent disposition of such
shares of Company Stock as the Committee shall deem necessary or advisable as a
result of (i) any applicable law, regulation or official interpretation thereof,
or (ii) the provisions of any stockholder agreement concerning Company Stock,
and certificates representing such shares shall be legended to reflect any such
restrictions. Certificates representing shares of Company Stock issued or
transferred under the Plan will be subject to such stop-transfer orders and
other restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.


 


14.           AMENDMENT AND TERMINATION OF THE PLAN


 


(A)           AMENDMENT. THE BOARD MAY AMEND OR TERMINATE THE PLAN AT ANY TIME;
PROVIDED, HOWEVER, THAT THE BOARD SHALL NOT AMEND THE PLAN WITHOUT SHAREHOLDER
APPROVAL IF SUCH APPROVAL IS REQUIRED IN ORDER FOR INCENTIVE STOCK OPTIONS
GRANTED OR TO BE GRANTED UNDER THE PLAN TO MEET THE REQUIREMENTS OF SECTION 422
OF THE CODE OR IF, AFTER A PUBLIC OFFERING, SUCH APPROVAL IS REQUIRED IN ORDER
TO EXEMPT COMPENSATION UNDER THE PLAN FROM THE DEDUCTION LIMIT UNDER
SECTION 162(M) OF THE CODE.


 


(B)           TERMINATION OF PLAN. NO ADDITIONAL GRANTS SHALL BE MADE UNDER THE
PLAN AFTER JANUARY 20, 2015 OR SUCH EARLIER DATE AS MAY BE DETERMINED BY THE
BOARD. THE PLAN MAY BE EXTENDED BY THE BOARD WITH THE APPROVAL OF THE
SHAREHOLDERS.


 


(C)           TERMINATION AND AMENDMENT OF OUTSTANDING GRANTS. A TERMINATION OR
AMENDMENT OF THE PLAN THAT OCCURS AFTER A GRANT IS MADE SHALL NOT MATERIALLY
IMPAIR THE RIGHTS OF A GRANTEE UNLESS THE GRANTEE CONSENTS OR UNLESS THE
COMMITTEE ACTS UNDER SECTION 20(B). THE TERMINATION OF THE PLAN SHALL NOT IMPAIR
THE POWER AND AUTHORITY OF THE COMMITTEE WITH RESPECT TO AN OUTSTANDING GRANT.
WHETHER OR NOT THE PLAN HAS TERMINATED, AN OUTSTANDING GRANT MAY BE TERMINATED
OR AMENDED UNDER SECTION 20(B) OR MAY BE AMENDED BY AGREEMENT OF THE COMPANY AND
THE GRANTEE CONSISTENT WITH THE PLAN.


 


(D)           GOVERNING DOCUMENT. THE PLAN SHALL BE THE CONTROLLING DOCUMENT. NO
OTHER STATEMENTS, REPRESENTATIONS, EXPLANATORY MATERIALS OR EXAMPLES, ORAL OR
WRITTEN, MAY AMEND THE PLAN IN ANY MANNER. THE PLAN SHALL BE BINDING UPON AND
ENFORCEABLE AGAINST THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


15.           SAVINGS CLAUSE.


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR ANY GRANT,
IF AND TO THE EXTENT THE COMMITTEE SHALL DETERMINE THAT THE TERMS OF ANY GRANT
MAY RESULT IN THE FAILURE OF THE SUCH GRANT TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE, OR ANY APPLICABLE REGULATIONS OR GUIDANCE PROMULGATED
BY THE SECRETARY OF THE TREASURY IN CONNECTION THEREWITH, THE COMMITTEE SHALL
HAVE AUTHORITY TO TAKE SUCH ACTION TO AMEND, MODIFY, CANCEL OR TERMINATE THE
PLAN OR ANY GRANT AS IT DEEMS NECESSARY OR ADVISABLE, INCLUDING WITHOUT
LIMITATION:


 


(I)            AMENDMENT OR MODIFICATION OF THE PLAN OR ANY GRANT TO CONFORM THE
PLAN OR SUCH GRANT TO THE REQUIREMENTS OF SECTION 409A OF THE CODE OR ANY
REGULATIONS OR OTHER GUIDANCE THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY
AMENDMENT OR MODIFICATION OF THE TERMS OF ANY GRANT REGARDING VESTING, EXERCISE,
OR THE TIMING OR FORM OF PAYMENT).


 


(II)           CANCELLATION OR TERMINATION OF ANY UNVESTED GRANT, OR PORTION
THEREOF, WITHOUT ANY PAYMENT TO THE GRANTEE HOLDING SUCH GRANT.


 

12

--------------------------------------------------------------------------------


 


(III)          CANCELLATION OR TERMINATION OF ANY VESTED GRANT, OR PORTION
THEREOF, WITH IMMEDIATE PAYMENT TO THE GRANTEE HOLDING SUCH GRANT OF THE AMOUNT
OTHERWISE PAYABLE UPON THE IMMEDIATE EXERCISE OF ANY SUCH GRANT, OR VESTED
PORTION THEREOF, BY SUCH GRANTEE.


 


(B)           ANY SUCH AMENDMENT, MODIFICATION, CANCELLATION, OR TERMINATION OF
THE PLAN OR ANY GRANT MAY ADVERSELY AFFECT THE RIGHTS OF A GRANTEE WITH RESPECT
TO SUCH GRANT WITHOUT THE GRANTEE’S CONSENT


 


16.           FUNDING OF THE PLAN

 

This Plan shall be unfunded and is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended. No provision contained
herein shall be construed to require that (i) the Company be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Grants under this Plan, or (ii) interest be
paid or accrued on any Grant or on any subsequent distribution of Company Stock,
payment of cash, release or lapse of any restrictions on Company Stock, or any
other distribution or payment of property or cash pursuant to the exercise of
any rights provided by any Grants.


 


17.           RIGHTS OF PARTICIPANTS

 

Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director or other person to any claim or right to be awarded a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Company or any other employment rights.


 


18.           NO FRACTIONAL SHARES

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be disregarded or
otherwise eliminated.


 


19.           HEADINGS

 

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.


 


20.           EFFECTIVE DATE OF THE PLAN


 


(A)           EFFECTIVE DATE. SUBJECT TO APPROVAL BY THE COMPANY’S SHAREHOLDERS,
THE PLAN WAS ORIGINALLY EFFECTIVE ON JUNE 24, 1998. EFFECTIVE JANUARY 21, 2005,
BUT SUBJECT TO THE APPROVAL OF THE SHAREHOLDERS, THE PLAN WAS AMENDED AND
RESTATED AND EXTENDED UNTIL JANUARY 20, 2015.


 


(B)           PUBLIC OFFERING. THE PROVISIONS OF THE PLAN THAT REFER TO A PUBLIC
OFFERING, OR THAT REFER TO, OR ARE APPLICABLE TO PERSONS SUBJECT TO, SECTION 16
OF THE EXCHANGE ACT OR SECTION 162(M) OF THE CODE, SHALL BE EFFECTIVE, IF AT
ALL, UPON THE EFFECTIVE DATE OF THE INITIAL REGISTRATION OF THE COMPANY STOCK
UNDER SECTION 12(G) OF THE EXCHANGE ACT.

 


21.           MISCELLANEOUS


 


(A)           GRANTS IN CONNECTION WITH CORPORATE TRANSACTIONS AND OTHERWISE.
NOTHING CONTAINED IN THIS PLAN SHALL BE CONSTRUED TO (I) LIMIT THE RIGHT OF THE
COMMITTEE TO MAKE GRANTS UNDER THIS PLAN IN CONNECTION WITH THE ACQUISITION, BY
PURCHASE, LEASE, MERGER, CONSOLIDATION OR OTHERWISE, OF THE BUSINESS OR ASSETS
OF ANY CORPORATION, FIRM OR ASSOCIATION, INCLUDING GRANTS TO EMPLOYEES THEREOF
WHO BECOME EMPLOYEES OF THE COMPANY, OR FOR OTHER PROPER CORPORATE PURPOSES, OR
(II) LIMIT THE RIGHT OF THE COMPANY TO GRANT STOCK OPTIONS OR MAKE OTHER AWARDS
OUTSIDE OF THIS PLAN. WITHOUT LIMITING THE FOREGOING, THE COMMITTEE MAY MAKE A
GRANT TO AN EMPLOYEE OF ANOTHER


 

13

--------------------------------------------------------------------------------


 


CORPORATION WHO BECOMES AN EMPLOYEE BY REASON OF A CORPORATE MERGER,
CONSOLIDATION, ACQUISITION OF STOCK OR PROPERTY, REORGANIZATION OR LIQUIDATION
INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES IN SUBSTITUTION FOR A STOCK
OPTION OR RESTRICTED STOCK GRANT MADE BY SUCH CORPORATION. THE TERMS AND
CONDITIONS OF THE SUBSTITUTE GRANTS MAY VARY FROM THE TERMS AND CONDITIONS
REQUIRED BY THE PLAN AND FROM THOSE OF THE SUBSTITUTED STOCK INCENTIVES. THE
COMMITTEE SHALL PRESCRIBE THE PROVISIONS OF THE SUBSTITUTE GRANTS.


 


(B)           COMPLIANCE WITH LAW. THE PLAN, THE EXERCISE OF OPTIONS AND SARS
AND THE OBLIGATIONS OF THE COMPANY TO ISSUE OR TRANSFER SHARES OF COMPANY STOCK
UNDER GRANTS SHALL BE SUBJECT TO ALL APPLICABLE LAWS AND TO APPROVALS BY ANY
GOVERNMENTAL OR REGULATORY AGENCY AS MAY BE REQUIRED. IT IS THE INTENT OF THE
COMPANY THAT THE PLAN AND APPLICABLE GRANTS UNDER THE PLAN COMPLY WITH THE
APPLICABLE PROVISIONS OF SECTION 162(M) OF THE CODE (AFTER A PUBLIC OFFERING),
SECTION 422 OF THE CODE (WITH RESPECT TO INCENTIVE STOCK OPTIONS) AND
SECTION 409A OF THE CODE (WITH RESPECT TO GRANTS SUBJECT TO SECTION 409A OF THE
CODE). AFTER A PUBLIC OFFERING IT IS THE INTENT OF THE COMPANY, WITH RESPECT TO
PERSONS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, THAT THE PLAN AND ALL
TRANSACTIONS UNDER THE PLAN COMPLY WITH ALL APPLICABLE PROVISIONS OF RULE 16B-3
OR ITS SUCCESSORS UNDER THE EXCHANGE ACT. TO THE EXTENT THAT ANY LEGAL
REQUIREMENT OF SECTION 162(M), 409A OR 422 OF THE CODE OR OF SECTION 16 OF THE
EXCHANGE ACT CEASES TO BE REQUIRED BY LAW OR THAT THE RESTRICTIONS THEREOF ARE
LIBERALIZED, THE COMMITTEE MAY PROVIDE, IN ITS SOLE DISCRETION, THAT PLAN
PROVISIONS AND RESTRICTIONS RELATING TO SUCH LEGAL REQUIREMENTS SHALL CEASE TO
APPLY OR BE LIBERALIZED, AS APPROPRIATE. THE COMMITTEE MAY REVOKE ANY GRANT IF
IT IS CONTRARY TO LAW OR MODIFY A GRANT TO BRING IT INTO COMPLIANCE WITH ANY
VALID AND MANDATORY GOVERNMENT REGULATION. THE COMMITTEE MAY ALSO ADOPT
RULES REGARDING THE WITHHOLDING OF TAXES ON PAYMENTS TO GRANTEES. THE COMMITTEE
MAY, IN ITS SOLE DISCRETION, AGREE TO LIMIT ITS AUTHORITY UNDER THIS SECTION.


 


(C)           COMMUNICATIONS LAWS. NOTWITHSTANDING ANY OTHER PROVISION IN THE
PLAN TO THE CONTRARY, IF PRIOR CONSENT TO THE ISSUANCE OR EXERCISE OF ANY GRANT
HEREUNDER IS REQUIRED FOR ANY REASON UNDER THE COMMUNICATIONS ACT OF 1934, AS
AMENDED, AND/OR THE RULES, REGULATIONS OR POLICIES OF THE FEDERAL COMMUNICATIONS
COMMISSION (THE “FCC”) OR ANY SUCCESSOR GOVERNMENTAL AGENCY (THE “COMMUNICATIONS
LAWS”) IN EFFECT AT THE TIME, WHETHER AS A CONSEQUENCE OF THE EXTENT OF THE
CURRENT AND PROPOSED HOLDINGS OF THE GRANTEE, THE CITIZENSHIP OR LEGAL
QUALIFICATIONS OF THE GRANTEE OR FOR ANY OTHER REASON UNDER THE COMMUNICATIONS
LAWS, THEN NO GRANT SHALL BE ISSUED, BECOME EFFECTIVE OR BE EXERCISED WITHOUT
THE GRANTEE FIRST OBTAINING SUCH PRIOR WRITTEN CONSENT OF THE FCC OR ANY
SUCCESSOR GOVERNMENTAL AGENCY.


 


(D)           GOVERNING LAW. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND
EFFECT OF THE PLAN AND GRANT INSTRUMENTS ISSUED UNDER THE PLAN SHALL BE GOVERNED
AND CONSTRUED BY AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH
OF PENNSYLVANIA, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS
THEREOF.


 


(E)           ONE-TIME OPTION EXCHANGE PROGRAM. THE COMPANY MAY AFFECT A
ONE-TIME OPTION EXCHANGE PROGRAM (THE “OPTION EXCHANGE PROGRAM”), TO BE
COMMENCED AT THE DISCRETION OF THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS, PURSUANT TO WHICH THE COMPANY MAY OFFER SUCH OPTION HOLDERS UNDER THE
PLAN, AS THE COMPENSATION COMMITTEE MAY DETERMINE, A ONE-TIME OPPORTUNITY FOR
SUCH OPTION HOLDERS TO VOLUNTARILY EXCHANGE ALL OF THEIR OUTSTANDING STOCK
OPTIONS, WITH EXERCISE PRICES EQUAL TO OR GREATER THAN $40.00 PER SHARE, FOR A
LESSER NUMBER OF SHARES OF RESTRICTED CLASS A COMMON STOCK OF THE COMPANY. THE
EXCHANGE RATIO UNDER THE OPTION EXCHANGE PROGRAM SHALL BE AT LEAST
FIFTEEN-TO-ONE (RESULTING IN AN EXCHANGE OF AT LEAST FIFTEEN (15) SURRENDERED
OPTIONS FOR EACH SHARE OF RESTRICTED STOCK). ALL OPTIONS SURRENDERED IN
CONNECTION WITH THE OPTION EXCHANGE PROGRAM (NET OF NEW SHARES OF RESTRICTED
STOCK ISSUED IN EXCHANGE FOR SUCH OPTIONS) SHALL NOT BE AVAILABLE FOR ISSUANCE
UNDER THE PLAN. SUBJECT TO THE FOREGOING, THE COMPENSATION COMMITTEE SHALL BE
PERMITTED TO DETERMINE ADDITIONAL RESTRICTIONS OR REQUIREMENTS RELATING TO THE
OPTION EXCHANGE PROGRAM.

 

 

ENTERCOM COMMUNICATIONS CORP.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name & Title:

 

 

 

 

 

 

 

Date:

 

 

 

14

--------------------------------------------------------------------------------